J.   S37039/19


NON-PRECEDENTIAL DECISION               - SEE SUPERIOR COURT I.O.P.             65.37
COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                       v.

CHRISTOPHER LUCIANO,                                 No. 1709 EDA 2018

                            Appellant


                    Appeal from the PCRA Order, June 5, 2018,
               in the Court of Common Pleas of Philadelphia County
                 Criminal Division at No. CP-51-CR-0014229-2010


BEFORE:      BOWES, J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED AUGUST 07, 2019

         Christopher Luciano appeals from the June 5, 2018 order denying his

petition filed pursuant to the Post Conviction Relief Act ("PCRA"), 42 Pa.C.S.A.

§§ 9541-9546, as untimely. After careful review, we affirm.

        The relevant facts and procedural history of this case were summarized

at length in the PCRA court opinion and need not be reiterated here.              (See

PCRA     court opinion, 8/8/18 at 1-4.) In sum, appellant,   a   former Philadelphia

police officer, pled guilty on April 5, 2011 to robbery, kidnapping for ransom,

criminal conspiracy, official oppression, and possession with intent to deliver

a    controlled substance ("PWID"),1 after he conspired with     a   drug dealer to rob




1    18 Pa.C.S.A. §§    3701(a)(1)(ii), 2901(a)(1), 903, 5301(1), and 35           P.S.
780-113(a)(30), respectively.
J.   S37039/19

several drug couriers. On June 15, 2011, the trial court sentenced appellant

to an aggregate term of ten years' imprisonment, followed by                    a   consecutive

term of seven years' probation.               Appellant did not file   a   direct appeal. On

August 13, 2015, appellant filed          a   pro se   PCRA   petition and Darryl A. Irwin,

Esq. ("PCRA counsel"), was appointed to represent him.                     PCRA counsel filed

an amended PCRA petition on appellant's behalf on July 19, 2017, and a

second amended petition on January 24, 2018.                   On February 28, 2018, the

PCRA       court provided appellant with notice of its intention to dismiss his

petition without        a   hearing, pursuant to Pa.R.Crim.P. 907. Appellant did not

file   a   response to the PCRA court's Rule 907 notice. Thereafter, on June 5,

2018, the PCRA court dismissed appellant's petition.                       This timely appeal

followed on June 8, 2018.2

           Appellant raises the following issues for our review:

                 [I.]       Was the sentence excessive, more than what
                            was needed to protect the public and
                            rehabilitate [a]ppellant, was greater than the
                            sentence of a more culpable co-defendant, the
                            sentence was illegal, and that [a]ppellant did
                            not   receive    proper      notice that   the
                            Commonwealth was pursuing the gun/PWID
                            mandatory minimum, and therefor [a]ppellant
                            did not enter his guilty plea voluntarily,
                            knowingly nor intelligently?



2 On June 13, 2018, the PCRA court ordered appellant to file a concise
statement of errors complained of on appeal, in accordance with
Pa.R.A.P. 1925(b), within 21 days. Appellant filed a timely Rule 1925(b)
statement on July 2, 2018, and the PCRA court filed its Rule 1925(a) opinion
on August 8, 2018.


                                                -2
J.   S37039/19

               [II.]    Did   the [PCRA] Court err in dismissing as
                        untimely [a]ppellant's [PCRA] Petition, as
                        [a]ppellant contends that his [PCRA] Petition
                        satisfied the time bar exception as provided
                        under 42 Pa.C.S.[A.] 9545(b)(iii)?

Appellant's brief at     5    (footnote omitted).

         Proper appellate review of       a PCRA    court's dismissal of      a PCRA   petition

is   limited to the examination of "whether the PCRA court's determination is

supported by the record and free of legal error." Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). "The PCRA court's

findings will not be disturbed unless there         is no   support for the findings in the

certified record." Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). "This Court grants great deference to the findings of the

PCRA     court, and we will not disturb those findings merely because the record

could support     a    contrary holding." Commonwealth v. Hickman, 799 A.2d
136, 140 (Pa.Super. 2002) (citation omitted).

         When the PCRA court denies         a   petition without an evidentiary hearing,

as is the case here, we "examine each issue raised in the PCRA petition in light

of the record certified before it in order to determine if the PCRA court erred

in its   determination that there were no genuine issues of material fact in

controversy and in denying relief without conducting an evidentiary hearing."

Commonwealth v. Khalifah, 852 A.2d 1238, 1240 (Pa.Super. 2004). There
is no    absolute right to an evidentiary hearing. Commonwealth v. Hart, 911
A.2d 939, 941 (Pa.Super. 2006) (citation omitted).                 "It   is   within the PCRA



                                             -3
J.   S37039/19

court's discretion to decline to hold             a   hearing if the petitioner's claim is

patently frivolous and has no support either                in   the record or other evidence."

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa.Super. 2012) (citations
omitted).

         Preliminarily, we must consider the timeliness of appellant's PCRA

petition because it implicates the jurisdiction of this court and the PCRA court.

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa.Super. 2014) (citation
omitted). All    PCRA        petitions, including second and subsequent petitions, must

be filed within one year of when a defendant's               judgment of sentence becomes

final.   See 42 Pa.C.S.A.         §   9545(b)(1). "[A] judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review." 42 Pa.C.S.A.                    §   9545(b)(3). If   a


PCRA     petition   is   untimely,      a   court lacks jurisdiction over the petition.

Commonwealth v. Callahan,                   101 A.3d 118, 120-121 (Pa.Super. 2014).

         Here, the record reveals that appellant's judgment of sentence became

final on July 15, 2011, 30 days after the trial court sentenced him and the

deadline for filing      a    direct appeal with this court expired. See 42 Pa.C.S.A.

§    9545(b)(3); Pa.R.A.P. 903(a) (stating, "the notice of appeal required by

Rule 902 (manner of taking appeal) shall be filed within 30 days after the

entry of the order from which the appeal               is   taken."). Accordingly, appellant

had until July 15, 2012 to file a timely PCRA petition.                         See 42 Pa.C.S.A.



                                                -4
J.   S37039/19

§    9545(b)(1). Appellant's instant petition was filed on August 13, 2015, more

than three years past the deadline, and is patently untimely, unless appellant

can plead and prove that one of the three statutory exceptions to the one-year

jurisdictional time -bar applies.

        The three statutory exceptions to the PCRA time -bar are as follows:

               (i)       the failure to raise the claim previously was the
                         result of interference by government officials
                         with the presentation of the claim in violation of
                         the Constitution or laws of this Commonwealth
                         or the Constitution or laws of the United States;

               (ii)      the facts upon which the claim is predicated
                         were unknown to the petitioner and could not
                         have been ascertained by the exercise of due
                         diligence; or

               (iii)     the right asserted is a constitutional right that
                         was recognized by the Supreme Court of the
                         United States or the Supreme Court of
                         Pennsylvania after the time period provided in
                         this section and has been held by that court to
                         apply retroactively.

42 Pa.C.S.A.     §     9545(b)(1)(i-iii).

         Instantly, appellant invokes the "newly recognized constitutional right"

exception set forth in Section 9545(b)(1)(iii) and argues,                inter alia, that   his

mandatory minimum sentence              is   illegal in light of Alleyne v. United States,

570 U.S. 99 (2013), and Commonwealth v. Hopkins, 117 A.3d 247 (Pa.

2015).       (See second amended                PCRA       petition, 1/24/18 at     ¶ 4a   and

accompanying "Memorandum of Law,"                   §   II; appellant's brief at 19-22.)




                                               -5
J.   S37039/19

         In Alleyne, the Supreme Court of the United States held that the Sixth

Amendment requires that, "[a]ny fact that, by law, increases the penalty for

a    crime is an 'element' that must be submitted to the jury and found beyond

a    reasonable doubt."     Alleyne, 570 U.S. at 102-103 (citation omitted).

Thereafter, in Hopkins,     a   panel of this court held that 18 Pa.C.S.A.       §   6317(a),

requiring the imposition of          a   mandatory minimum sentence if certain drug

crimes occur within 1,000 feet of          a   school, is unconstitutional under Alleyne.

Hopkins, 117 A.3d at 262.
         Upon review, we find that appellant's claim is meritless. This court has

long recognized that "even claims that           a   sentence was illegal, an issue deemed

incapable of being waived, are not beyond the jurisdictional time restrictions."

Commonwealth v. Grafton, 928 A.2d 1112, 1114 (Pa.Super. 2007), citing
Commonwealth v. Fahy, 737 A.2d 214, 223                          (Pa.   1999).   Therefore,

appellant's illegal sentencing claim does not operate as an independent

exception to the PCRA's jurisdictional time -bar.                 Appellant's reliance on

Alleyne     and   Hopkins       is   of no avail because the constitutional rights

examined in those cases have not been held to apply retroactively to collateral

attacks on mandatory minimum sentences advanced in post -conviction relief

proceedings.      On the    contrary, the courts in this Commonwealth have

expressly rejected the notion that Alleyne applies retroactively to cases on

collateral review.    See Commonwealth v. Washington, 142 A.3d 810,

814-815 (Pa. 2016) (holding that the Alleyne decision does not apply



                                                -6
J.   S37039/19

retroactively to collateral attacks upon mandatory minimum sentences

advanced in PCRA proceedings); Commonwealth v. Riggle, 119 A.3d 1058,

1064 (Pa.Super. 2015) (stating that, "while this Court has held that      Alleyne
applies retroactively on direct appeal, we have declined to construe that

decision as applying retroactively to cases during PCRA review").        Likewise,

the derivative cases applying Alleyne have also been held not to be

retroactive.     See Commonwealth v. Whitehawk, 146 A.3d 266, 271

(Pa.Super. 2016) (holding that Hopkins did not announce      a   rule to be applied

retroactively to PCRA petitioners). Accordingly, appellant has failed to satisfy

the newly recognized constitutional right exception to the PCRA time -bar. See

42 Pa.C.S.A. §9545(b)(1)(iii).

        Furthermore, none of appellant's remaining claims on appeal      - (i) that
his sentence was in excess of that necessary to protect the public and

rehabilitate him; (ii) that his sentence was illegal because it was greater than

that of his co-defendant; and (iii) that his guilty plea was not knowingly,

voluntarily, or intelligently entered into because the Commonwealth failed to

inform him of its intention to seek   a   mandatory minimum sentence   - properly
invoke any of the three statutory exceptions to the PCRA time -bar.           (See

appellant's brief at 14-19.)     Accordingly, we cannot consider the merits of

appellant's claims.




                                          -7
J.   S37039/19

        Based on the foregoing, we discern no error on the part of the PCRA

court in dismissing appellant's untimely petition without conducting an

evidentiary hearing.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn,
Prothonotary




Date: 8/7/19




                                    _8